Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 1 of 73




                               UNITED STATES DISTRICT COURT
                               IN THE DISTRICT OF COLORADO


  DATA SCAPE LIMITED,
                                                     Case No. 1:19-cv-00056
                  Plaintiff,

          v.                                         JURY TRIAL DEMANDED

  AMAZON.COM, INC.; and AMAZON
  DIGITAL SERVICES, LLC,

                  Defendants.


                      COMPLAINT FOR PATENT INFRINGEMENT


          This is an action for patent infringement arising under the Patent Laws of the United

   States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Data Scape Limited (“Plaintiff,”

   “Data Scape”) makes the following allegations against Defendants Amazon.com, Inc., and

   Amazon Digital Services, LLC (collectively, “Defendant” or “Amazon”):

                                           PARTIES

          1.      Data Scape is a company organized under the laws of Ireland with its office

   located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.

          2.      On information and belief, Defendant Amazon Digital Services, LLC is a

   Delaware limited liability company with a principal place of business at 410 Terry Avenue

   North, Seattle, Washington 98109. Amazon Digital Services, LLC can be served with

   process through its registered agent, the Corporation Services Company, 2711 Centerville

   Road, Suite 400, Wilmington, Delaware 19808.

          3.      On information and belief, Defendant Amazon.com, Inc. is a Delaware

   corporation with its principal office at 410 Terry Avenue North, Seattle, WA 98109.



                                                1
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 2 of 73




   Amazon.com can be served through its registered agent, Corporation Service Company,

   2711 Centerville Rd., Wilmington, DE 19808. Amazon.com, Inc. is the parent company of

   Amazon Digital Services, LLC. Amazon.com, Inc., and Amazon Digital Services, LLC are

   collectively referred herein as “Amazon.”

          4.          Amazon has a regular and established place of business in this District,

   including, e.g., distribution facilities, employees, and other business. For example, Amazon

   has at least two facilities in Aurora, Colorado, and employs approximately 1,300 people in

   Aurora.     See,    e.g.,   https://www.denverpost.com/2018/07/17/amazon-hiring-thornton-

   distribution-center/ As another example, Amazon has a new facility in Thornton, Colorado

   that is estimated to employ another 1,500 additional Amazon workers. Id. As another

   example, Amazon maintains data center(s) in Colorado, including in Denver. See, e.g.,

   https://aws.amazon.com/about-aws/global-infrastructure/           (“AWS       Edge     Network

   Locations: … Denver, CO …”). Amazon offers its products and services, including those

   accused herein of infringement, to customers located in Colorado. Amazon derives

   financial benefits through its business in Colorado.

                                   JURISDICTION AND VENUE

          5.          This action arises under the patent laws of the United States, Title 35 of the

   United States Code. This Court has original subject matter jurisdiction pursuant to 28

   U.S.C. §§ 1331 and 1338(a).

          6.          This Court has personal jurisdiction over Amazon in this action because

   Amazon has committed acts within the District of Colorado giving rise to this action and

   has established minimum contacts with this forum such that the exercise of jurisdiction

   over Amazon would not offend traditional notions of fair play and substantial justice.




                                                    2
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 3 of 73




   Amazon, directly and through subsidiaries or intermediaries, has committed and continues

   to commit acts of infringement in this District by, among other things, offering to sell and

   selling products and/or services that infringe the asserted patents.

           7.      Venue is proper in this district under 28 U.S.C. § 1400(b). Amazon is

   registered to do business in Colorado, and upon information and belief, Amazon has

   transacted business in the District of Colorado and has committed acts of direct and indirect

   infringement in the District of Colorado. Amazon has regular and established place(s) of

   business in the District, as set forth above.

                                    COUNT I
                      INFRINGEMENT OF U.S. PATENT NO. 7,720,929

           8.      Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.

           9.      Data Scape is the owner by assignment of United States Patent No.

   7,720,929 (“the ’929 Patent”) entitled “Communication System And Its Method and

   Communication Apparatus And Its Method.” The ’929 Patent was duly and legally issued

   by the United States Patent and Trademark Office on May 18, 2010. A true and correct

   copy of the ’929 Patent is included as Exhibit A.

           10.     On information and belief, Amazon has offered for sale, sold and/or

   imported into the United States Amazon products and services that infringe the ’929 patent,

   and continues to do so. By way of illustrative example, these infringing products and

   services include, without limitation, Amazon’s products and services, e.g., Amazon Kindle,

   Amazon Photo, Amazon Drive, Amazon Prime Music, Amazon Music Unlimited, Amazon

   devices on which they operate (e.g., Fire, Echo, Kindle, Amazon servers, etc.), and all




                                                   3
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 4 of 73




   versions and variations thereof since the issuance of the ’929 Patent (“Accused

   Instrumentalities”).

          11.     On information and belief, Amazon has directly infringed and continues to

   infringe the ’929 Patent, for example, by making, selling, offering for sale, and/or

   importing the Accused Instrumentalities, and through its own use and testing of the

   Accused Instrumentalities, which constitute communication system of Claim 1 of the ’929

   Patent comprising: a first apparatus having a first storage medium, and a second apparatus,

   said second apparatus comprising: a second storage medium configured to store

   management information of data to be transferred to said first storage medium, a

   communicator configured to communicate data with said first apparatus, a detector

   configured to detect whether said first apparatus and said second apparatus are connected,

   an editor configured to select certain data to be transferred and to edit said management

   information based on said selection without regard to the connection of said first apparatus,

   and a controller configured to control transfer of the selected data stored in said second

   apparatus via said communicator based on said management information edited by said

   editor when said detector detects that said first apparatus and said second apparatus are

   connected, wherein said controller is configured to compare said management information

   edited by said editor with management information of data stored in said first storage

   medium and to transmit data in said second apparatus based on the results of the

   comparison. Upon information and belief, Amazon uses the Accused Instrumentalities,

   which are infringing systems, for its own internal non-testing business purposes, while

   testing the Accused Instrumentalities, and while providing technical support and repair

   services for the Accused Instrumentalities to Amazon’s customers.




                                                4
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 5 of 73




          12.     On information and belief, Amazon has had knowledge of the ’929 Patent

   since at least the filing of the original Complaint in this action, or shortly thereafter, and

   on information and belief, Amazon knew of the ’929 Patent and knew of its infringement,

   including by way of this lawsuit. By the time of trial, Amazon will have known and

   intended (since receiving such notice) that their continued actions would actively induce

   and contribute to the infringement of the claims of the ‘929 Patent.

          13.     On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the claims of the ‘929 Patent.

          14.     Amazon’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe the claims of the ’929 Patent, knowing that when the Accused

   Instrumentalities are used in their ordinary and customary manner, such systems constitute

   infringing communication systems comprising: a first apparatus having a first storage

   medium, and a second apparatus, said second apparatus comprising: a second storage

   medium configured to store management information of data to be transferred to said first

   storage medium, a communicator configured to communicate data with said first apparatus,

   a detector configured to detect whether said first apparatus and said second apparatus are

   connected, an editor configured to select certain data to be transferred and to edit said

   management information based on said selection without regard to the connection of said

   first apparatus, and a controller configured to control transfer of the selected data stored in

   said second apparatus via said communicator based on said management information

   edited by said editor when said detector detects that said first apparatus and said second




                                                 5
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 6 of 73




   apparatus are connected, wherein said controller is configured to compare said

   management information edited by said editor with management information of data stored

   in said first storage medium and to transmit data in said second apparatus based on the

   results of the comparison. For example, Amazon explains to customers the benefits of

   using the Accused Instrumentalities, such as by touting their advantages communicating

   and sharing data among multiple devices:




   https://www.amazon.com/b/?_encoding=UTF8&node=16409408011&ref_=s9_acss_bw_

   cg_USADSFY_md1_w.          Amazon also induces its customers to use the Accused

   Instrumentalities to infringe other claims of the ’929 Patent. Amazon specifically intended

   and was aware that the normal and customary use of the Accused Instrumentalities on

   compatible systems would infringe the ’929 Patent. Amazon performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ’929 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Amazon engaged in such inducement to promote the sales of the Accused Instrumentalities,

   e.g., through Amazon’s user manuals, product support, marketing materials,


                                                6
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 7 of 73




   demonstrations, installation support, and training materials to actively induce the users of

   the accused products to infringe the ’929 Patent. Accordingly, Amazon as induced and

   continues to induce end users of the accused products to use the accused products in their

   ordinary and customary way with compatible systems to make and/or use systems

   infringing the ’929 Patent, knowing that such use of the Accused Instrumentalities with

   compatible systems will result in infringement of the ’929 Patent. Accordingly, Amazon

   has been (since at least as of filing of the original complaint), and currently is, inducing

   infringement of the ‘929 Patent, in violation of 35 U.S.C. § 271(b).

          15.     Amazon has also infringed, and continues to infringe, claims of the ‘929

   patent by offering to commercially distribute, commercially distributing, making, and/or

   importing the Accused Instrumentalities, which are used in practicing the process, or using

   the systems, of the ‘929 patent, and constitute a material part of the invention. Amazon

   knows the components in the Accused Instrumentalities to be especially made or especially

   adapted for use in infringement of the ‘929 patent, not a staple article, and not a commodity

   of commerce suitable for substantial noninfringing use. For example, the ordinary way of

   using the Accused Instrumentalities infringes the patent claims, and as such, is especially

   adapted for use in infringement. Accordingly, Amazon has been, and currently is,

   contributorily infringing the ‘929 patent, in violation of 35 U.S.C. § 271(c).

          16.     The Accused Instrumentalities include “[a] communication system

   including a first apparatus having a first storage medium, and a second apparatus.” For

   example, the Accused Instrumentalities communicate and transfer a document stored on

   one device (e.g. desktop computer, laptop computer, tablet, mobile smart phone, server




                                                7
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 8 of 73




   with Amazon software) to another device (e.g. desktop computer, laptop computer, tablet,

   mobile smart phone, server with Amazon software):




   https://www.amazon.com/gp/help/customer/display.html?nodeId=202098270

          17.     The Accused Instrumentalities include a second apparatus comprising: a

   second storage medium configured to store management information of data to be

   transferred to said first storage medium. For example, Amazon Drive client (e.g., on a

   desktop, laptop, smart phone, tablet, etc.) and Amazon Drive server both include storage

   and are each an example of a first storage medium and are also each an example of a second

   storage medium. The second storage medium is configured to store management

   information, including, e.g., one or more of the information depicted below.




                                               8
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 9 of 73




   https://little418.com/2017/07/moving-out-of-amazon-drive.html

            18.   The Accused Instrumentalities further includes a second apparatus

   comprising “a communicator configured to communicate with said first apparatus.” For

   example, the Amazon Drive client (e.g., on a desktop, laptop, smart phone, tablet, etc.) and

   Amazon Drive server each includes a communicator configured to communicate with each

   other.

            19.   The Accused Instrumentalities further includes a second apparatus

   comprising “a detector configured to detect whether said first apparatus and a second

   apparatus are connected.” For example, Amazon Drive client (e.g., on a desktop, laptop,

   smart phone, tablet, etc.) and Amazon Drive server each includes a detector that detects

   whether they are connected. For example, below screen capture from an Amazon Drive

   client indicates whether there is any “internet connection.”



                                                9
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 10 of 73




          20.     The Accused Instrumentalities further includes a second apparatus

   comprising “an editor configured to select certain data to be transferred and to edit said

   management information based on said selection without regard to the connection of said

   first apparatus.” For example, Amazon Drive client (e.g., on a desktop, laptop, smart phone,

   tablet, etc.) and Amazon Drive server each includes an editor configured to select certain

   data to be transferred and to edit the management information based on the selection

   without regard to the connection to each other. For example, Amazon Drive client allows

   such a selection, as illustrated below.




                                               10
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 11 of 73




          21.     The Accused Instrumentalities further includes a second apparatus

   comprising “a controller configured to control transfer of the selected data stored in said

   second apparatus to said first apparatus via said communicator based on said management

   information edited by said editor when said detector detects that said first apparatus and

   said second apparatus are connected.” For example, Amazon Drive client (e.g., on a

   desktop, laptop, smart phone, tablet, etc.) and Amazon Drive server each includes a

   controller configured to control transfer of the selected data based on the management

   information edited by the editor when the detector detects that the two are connected.



                                               11
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 12 of 73




          22.    The Accused Instrumentalities further includes a second apparatus “wherein

   said controller is configured to compare said management information edited by said editor

   with management information of data stored in said first storage medium and to transmit

   data in said second apparatus based on result of the comparison.” For example,

   management information, including, e.g., one or more of the information depicted below,

   are compared to transmit data based on result of the comparison.




                                              12
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 13 of 73




   https://little418.com/2017/07/moving-out-of-amazon-drive.html

          23.    Amazon also infringes other claims of the ’929 Patent, directly and through

   inducing infringement and contributory infringement.

          24.    By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ accused features, Amazon has injured Data Scape and is liable to Data

   Scape for infringement of the ’929 Patent pursuant to 35 U.S.C. § 271.

          25.    As a result of Amazon’s infringement of the ’929 Patent, Plaintiff Data

   Scape is entitled to monetary damages in an amount adequate to compensate for Amazon’s

   infringement, but in no event less than a reasonable royalty for the use made of the

   invention by Amazon, together with interest and costs as fixed by the Court.




                                              13
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 14 of 73




                                    COUNT II
                      INFRINGEMENT OF U.S. PATENT NO. 7,617,537

           26.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.

           27.     Data Scape is the owner by assignment of United States Patent No.

   7,617,537 (“the ‘537 Patent”) entitled “Communication System And Its Method and

   Communication Apparatus And Its Method.” The ‘537 Patent was duly and legally issued

   by the United States Patent and Trademark Office on Nov. 10, 2009. A true and correct

   copy of the ‘537 Patent is included as Exhibit B.

           28.     On information and belief, Amazon has offered for sale, sold and/or

   imported into the United States Amazon products and services that infringe the ‘537 patent,

   and continues to do so. By way of illustrative example, these infringing products and

   services include, without limitation, Amazon’s products and services, e.g., Amazon Kindle,

   Amazon Photo, Amazon Drive, Amazon Prime Music, Amazon Music Unlimited, Amazon

   devices on which they operate (e.g., Fire, Echo, Kindle, Amazon servers, etc.), and all

   versions and variations thereof since the issuance of the ‘537 Patent (“Accused

   Instrumentalities”).

           29.     On information and belief, Amazon has directly infringed and continues to

   infringe the ‘537 Patent, for example, by making, selling, offering for sale, and/or

   importing the Accused Instrumentalities, and through its own use and testing of the

   Accused Instrumentalities, which constitute communication method of Claim 1 of the ‘537

   Patent, to transfer content data to a first apparatus from a second apparatus, comprising:

   judging whether said first apparatus and said second apparatus are connected; comparing,

   upon judging that said first apparatus and said second apparatus are connected, an identifier



                                                14
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 15 of 73




   of said first apparatus with an identifier stored in said second apparatus; comparing, when

   said identifier of said first apparatus corresponds to said identifier stored in said second

   apparatus, a first list of content data of said first apparatus and a second list of content data

   of said second apparatus; transferring, from the second apparatus to the first apparatus, first

   content data, which is registered in said second list and is not registered in said first list;

   and deleting, from the first apparatus, second content data, which is registered in said first

   list and is not registered in said second list. Upon information and belief, Amazon uses the

   Accused Instrumentalities, which are infringing systems, for its own internal non-testing

   business purposes, while testing the Accused Instrumentalities, and while providing

   technical support and repair services for the Accused Instrumentalities to Amazon’s

   customers.

           30.     On information and belief, Amazon has had knowledge of the ‘537 Patent

   since at least the filing of the original Complaint in this action, or shortly thereafter, and

   on information and belief, Amazon knew of the ‘537 Patent and knew of its infringement,

   including by way of this lawsuit. By the time of trial, Amazon will have known and

   intended (since receiving such notice) that their continued actions would actively induce

   and contribute to the infringement of the claims of the ‘537 Patent.

           31.     On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the claims of the ‘537 Patent.

           32.     Amazon’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe the claims of the ‘537 Patent, knowing that when the Accused




                                                  15
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 16 of 73




   Instrumentalities are used in their ordinary and customary manner, such method constitute

   infringing communication method comprising: judging whether said first apparatus and

   said second apparatus are connected; comparing, upon judging that said first apparatus and

   said second apparatus are connected, an identifier of said first apparatus with an identifier

   stored in said second apparatus; comparing, when said identifier of said first apparatus

   corresponds to said identifier stored in said second apparatus, a first list of content data of

   said first apparatus and a second list of content data of said second apparatus; transferring,

   from the second apparatus to the first apparatus, first content data, which is registered in

   said second list and is not registered in said first list; and deleting, from the first apparatus,

   second content data, which is registered in said first list and is not registered in said second

   list. For example, Amazon explains to customers the benefits of using the Accused

   Instrumentalities, such as by touting their advantages communicating and sharing data

   among multiple devices:




   https://www.amazon.com/b/?_encoding=UTF8&node=16409408011&ref_=s9_acss_bw_

   cg_USADSFY_md1_w.             Amazon also induces its customers to use the Accused

   Instrumentalities to infringe other claims of the ‘537 Patent. Amazon specifically intended


                                                  16
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 17 of 73




   and was aware that the normal and customary use of the Accused Instrumentalities on

   compatible systems would infringe the ‘537 Patent. Amazon performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ‘537 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Amazon engaged in such inducement to promote the sales of the Accused Instrumentalities,

   e.g., through Amazon’s user manuals, product support, marketing materials,

   demonstrations, installation support, and training materials to actively induce the users of

   the accused products to infringe the ‘537 Patent. Accordingly, Amazon as induced and

   continues to induce end users of the accused products to use the accused products in their

   ordinary and customary way with compatible systems to make and/or use systems

   infringing the ‘537 Patent, knowing that such use of the Accused Instrumentalities with

   compatible systems will result in infringement of the ‘537 Patent. Accordingly, Amazon

   has been (since at least as of filing of the original complaint), and currently is, inducing

   infringement of the ‘537 Patent, in violation of 35 U.S.C. § 271(b).

          33.     Amazon has also infringed, and continues to infringe, claims of the ‘537

   patent by offering to commercially distribute, commercially distributing, making, and/or

   importing the Accused Instrumentalities, which are used in practicing the process, or using

   the systems, of the ‘537 patent, and constitute a material part of the invention. Amazon

   knows the components in the Accused Instrumentalities to be especially made or especially

   adapted for use in infringement of the ‘537 patent, not a staple article, and not a commodity

   of commerce suitable for substantial noninfringing use. For example, the ordinary way of

   using the Accused Instrumentalities infringes the patent claims, and as such, is especially




                                                17
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 18 of 73




   adapted for use in infringement. Accordingly, Amazon has been, and currently is,

   contributorily infringing the ‘537 patent, in violation of 35 U.S.C. § 271(c).

          34.     The Accused Instrumentalities perform “[a] communication method to

   transfer content data to a first apparatus from a second apparatus.” For example, the

   Accused Instrumentalities communicate and transfer a document stored on one device (e.g.

   desktop computer, laptop computer, tablet, mobile smart phone, server with Amazon

   software) to another device (e.g. desktop computer, laptop computer, tablet, mobile smart

   phone, server with Amazon software):




   https://www.amazon.com/gp/help/customer/display.html?nodeId=202098270

          35.     The Accused Instrumentalities performs a method comprising “judging

   whether said first apparatus and said second apparatus are connected.” For example,

   Amazon Drive client (e.g., on a desktop, laptop, smart phone, tablet, etc.) and Amazon

   Drive server each includes a detector that detects whether they are connected. For example,


                                                18
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 19 of 73




   below screen capture from an Amazon Drive client indicates whether there is any “internet

   connection.”




           36.     The Accused Instrumentalities perform “comparing, upon judging that said

   first apparatus and said second apparatus are connected, an identifier of said first apparatus

   with an identifier stored in said second apparatus” and “comparing, when said identifier of

   said first apparatus corresponds to said identifier stored in said second apparatus, a first list

   of content data of said first apparatus and a second list of content data of said second

   apparatus.” For example, identifiers and lists (e.g., those associated with one or more of

   the information depicted below) in Amazon Drive client (e.g., on a desktop, laptop, smart

   phone, tablet, etc.) and Amazon Drive server are compared.




                                                  19
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 20 of 73




   https://little418.com/2017/07/moving-out-of-amazon-drive.html

          37.     The Accused Instrumentalities further performs “transferring, from the

   second apparatus to the first apparatus, first content data, which is registered in said second

   list and is not registered in said first list; and deleting, from the first apparatus, second

   content data, which is registered in said first list and is not registered in said second list.”

   For example, Amazon Drive client (e.g., on a desktop, laptop, smart phone, tablet, etc.) and

   Amazon Drive server each includes a controller configured to control transfer of content

   data based whether the data is registered in the lists of the client and/or the server.




                                                 20
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 21 of 73




                                     21
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 22 of 73




           38.     Amazon also infringes other claims of the ‘537 Patent, directly and through

   inducing infringement and contributory infringement.

           39.     By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ accused features, Amazon has injured Data Scape and is liable to Data

   Scape for infringement of the ‘537 Patent pursuant to 35 U.S.C. § 271.

           40.     As a result of Amazon’s infringement of the ‘537 Patent, Plaintiff Data

   Scape is entitled to monetary damages in an amount adequate to compensate for Amazon’s

   infringement, but in no event less than a reasonable royalty for the use made of the

   invention by Amazon, together with interest and costs as fixed by the Court.

                                   COUNT III
                      INFRINGEMENT OF U.S. PATENT NO. 8,386,581

           41.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.

           42.     Data Scape is the owner by assignment of United States Patent No.

   8,386,581 (“the ‘581 Patent”) entitled “Communication System And Its Method and



                                                22
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 23 of 73




   Communication Apparatus And Its Method.” The ‘581 Patent was duly and legally issued

   by the United States Patent and Trademark Office on Feb. 26, 2013. A true and correct

   copy of the ‘581 Patent is included as Exhibit C.

          43.     On information and belief, Amazon has offered for sale, sold and/or

   imported into the United States Amazon products and services that infringe the ‘581 patent,

   and continues to do so. By way of illustrative example, these infringing products and

   services include, without limitation, Amazon’s products and services, e.g., Amazon Kindle,

   Amazon Photo, Amazon Drive, Amazon Prime Music, Amazon Music Unlimited, Amazon

   devices on which they operate (e.g., Fire, Echo, Kindle, Amazon servers, etc.), and all

   versions and variations thereof since the issuance of the ‘581 Patent (“Accused

   Instrumentalities”).

          44.     On information and belief, Amazon has directly infringed and continues to

   infringe the ‘581 Patent, for example, by making, selling, offering for sale, and/or

   importing the Accused Instrumentalities, and through its own use and testing of the

   Accused Instrumentalities, which constitute communication apparatus of Claim 1 of the

   ‘581 Patent comprising: a storage unit configured to store content data to a storage medium;

   a communication unit configured to communicate with an external apparatus; a controller

   configured to edit a list so that content data is registered in the list, to uniquely associate

   the list with the external apparatus using a unique identification of the external apparatus,

   to extract the list associated with the external apparatus from a plurality of lists in the

   communication apparatus when the external apparatus is connected to the communication

   apparatus, and to control transferring of content data registered in the extracted list to the

   external apparatus.      Upon information and belief, Amazon uses the Accused




                                                 23
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 24 of 73




   Instrumentalities, which are infringing systems, for its own internal non-testing business

   purposes, while testing the Accused Instrumentalities, and while providing technical

   support and repair services for the Accused Instrumentalities to Amazon’s customers.

           45.     On information and belief, Amazon has had knowledge of the ‘581 Patent

   since at least the filing of the original Complaint in this action, or shortly thereafter, and

   on information and belief, Amazon knew of the ‘581 Patent and knew of its infringement,

   including by way of this lawsuit. By the time of trial, Amazon will have known and

   intended (since receiving such notice) that their continued actions would actively induce

   and contribute to the infringement of the claims of the ‘581 Patent.

           46.     On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the claims of the ‘581 Patent.

           47.     Amazon’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe the claims of the ‘581 Patent, knowing that when the Accused

   Instrumentalities are used in their ordinary and customary manner, such systems constitute

   infringing communication systems comprising: a storage unit configured to store content

   data to a storage medium; a communication unit configured to communicate with an

   external apparatus; a controller configured to edit a list so that content data is registered in

   the list, to uniquely associate the list with the external apparatus using a unique

   identification of the external apparatus, to extract the list associated with the external

   apparatus from a plurality of lists in the communication apparatus when the external

   apparatus is connected to the communication apparatus, and to control transferring of




                                                 24
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 25 of 73




   content data registered in the extracted list to the external apparatus. For example, Amazon

   explains to customers the benefits of using the Accused Instrumentalities, such as by

   touting their advantages communicating and sharing data among multiple devices:




   https://www.amazon.com/b/?_encoding=UTF8&node=16409408011&ref_=s9_acss_bw_

   cg_USADSFY_md1_w.           Amazon also induces its customers to use the Accused

   Instrumentalities to infringe other claims of the ‘581 Patent. Amazon specifically intended

   and was aware that the normal and customary use of the Accused Instrumentalities on

   compatible systems would infringe the ‘581 Patent. Amazon performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ‘581 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Amazon engaged in such inducement to promote the sales of the Accused Instrumentalities,

   e.g., through Amazon’s user manuals, product support, marketing materials,

   demonstrations, installation support, and training materials to actively induce the users of

   the accused products to infringe the ‘581 Patent. Accordingly, Amazon as induced and

   continues to induce end users of the accused products to use the accused products in their


                                               25
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 26 of 73




   ordinary and customary way with compatible systems to make and/or use systems

   infringing the ‘581 Patent, knowing that such use of the Accused Instrumentalities with

   compatible systems will result in infringement of the ‘581 Patent. Accordingly, Amazon

   has been (since at least as of filing of the original complaint), and currently is, inducing

   infringement of the ‘581 Patent, in violation of 35 U.S.C. § 271(b).

          48.      Amazon has also infringed, and continues to infringe, claims of the ‘581

   patent by offering to commercially distribute, commercially distributing, making, and/or

   importing the Accused Instrumentalities, which are used in practicing the process, or using

   the systems, of the ‘581 patent, and constitute a material part of the invention. Amazon

   knows the components in the Accused Instrumentalities to be especially made or especially

   adapted for use in infringement of the ‘581 patent, not a staple article, and not a commodity

   of commerce suitable for substantial noninfringing use. For example, the ordinary way of

   using the Accused Instrumentalities infringes the patent claims, and as such, is especially

   adapted for use in infringement. Accordingly, Amazon has been, and currently is,

   contributorily infringing the ‘581 patent, in violation of 35 U.S.C. § 271(c).

          49.      The Accused Instrumentalities include “[a] communication apparatus

   comprising: a storage unit configured to store content data to a storage medium.” For

   example, the Accused Instrumentalities communicate and transfer a document stored on

   one device (e.g. desktop computer, laptop computer, tablet, mobile smart phone, server

   with Amazon software) to another device (e.g. desktop computer, laptop computer, tablet,

   mobile smart phone, server with Amazon software), and they include storage unit that store

   content data:




                                                26
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 27 of 73




   https://www.amazon.com/gp/help/customer/display.html?nodeId=202098270

            50.    The Accused Instrumentalities include a communication unit configured to

   communicate with an external apparatus. For example, Amazon Drive server

   communicates with Amazon Drive client (e.g., on a desktop, laptop, smart phone, tablet,

   etc.).

            51.    The Accused Instrumentalities further includes a controller configured to

   edit a list so that content data is registered in the list. For example, the Amazon Drive client

   (e.g., on a desktop, laptop, smart phone, tablet, etc.) and Amazon Drive server each

   includes a controller that edits a list so that content data is registered in the list.




                                                   27
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 28 of 73




          52.     The Accused Instrumentalities further includes a controller configured to

   uniquely associate the list with the external apparatus using a unique identification of the

   external apparatus. For example, Amazon Drive client (e.g., on a desktop, laptop, smart

   phone, tablet, etc.) and Amazon Drive server uniquely associate the list with the external

   apparatus (e.g., Amazon client, etc.), using one or more of the information depicted below.




                                               28
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 29 of 73




   https://little418.com/2017/07/moving-out-of-amazon-drive.html

          53.     The Accused Instrumentalities further includes a controller configured to

   extract the list associated with the external apparatus from a plurality of lists in the

   communication apparatus when the external apparatus is connected to the communication

   apparatus. For example, Amazon Drive server extracts the list associated with an Amazon

   Drive client (e.g., on a desktop, laptop, smart phone, tablet, etc.) when they are connected

   together.




                                               29
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 30 of 73




           54.     The Accused Instrumentalities further includes a controller configured to

   control transferring of content data registered in the extracted list to the external apparatus.

   For example, Amazon Drive client (e.g., on a desktop, laptop, smart phone, tablet, etc.) and

   Amazon Drive server each includes a controller configured to control transfer of the

   selected data based on the extracted list and registration of the content data, including by

   way of information included in one or more of the below data.




                                                 30
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 31 of 73




   https://little418.com/2017/07/moving-out-of-amazon-drive.html

          55.    Amazon also infringes other claims of the ‘581 Patent, directly and through

   inducing infringement and contributory infringement.

          56.    By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ accused features, Amazon has injured Data Scape and is liable to Data

   Scape for infringement of the ‘581 Patent pursuant to 35 U.S.C. § 271.

          57.    As a result of Amazon’s infringement of the ‘581 Patent, Plaintiff Data

   Scape is entitled to monetary damages in an amount adequate to compensate for Amazon’s

   infringement, but in no event less than a reasonable royalty for the use made of the

   invention by Amazon, together with interest and costs as fixed by the Court.




                                              31
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 32 of 73




                                   COUNT IV
                      INFRINGEMENT OF U.S. PATENT NO. 9,712,614

           58.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.

           59.     Data Scape is the owner by assignment of United States Patent No.

   9,712,614 (“the ‘614 Patent”) entitled “Communication System And Its Method and

   Communication Apparatus And Its Method.” The ‘614 Patent was duly and legally issued

   by the United States Patent and Trademark Office on July 18, 2017. A true and correct

   copy of the ‘614 Patent is included as Exhibit D.

           60.     On information and belief, Amazon has offered for sale, sold and/or

   imported into the United States Amazon products and services that infringe the ‘614 patent,

   and continues to do so. By way of illustrative example, these infringing products and

   services include, without limitation, Amazon’s products and services, e.g., Amazon Prime

   Music, Amazon Music Unlimited, Amazon devices on which they operate (e.g., Fire, Echo,

   Kindle, Amazon servers, etc.), and all versions and variations thereof since the issuance of

   the ‘614 Patent (“Accused Instrumentalities”).

           61.     On information and belief, Amazon has directly infringed and continues to

   infringe the ‘614 Patent, for example, by making, selling, offering for sale, and/or

   importing the Accused Instrumentalities, and through its own use and testing of the

   Accused Instrumentalities, which constitute communication apparatus of Claim 1 of the

   ‘614 Patent comprising: a memory configured to store musical content data and a plurality

   of program lists associated with the musical content data; a data interface configured to

   interface with an external reproduction apparatus; and circuitry configured to control

   playback of musical content data based on a program list so that the musical content data



                                               32
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 33 of 73




   referenced in the program list is played back as a collection, the program list being

   associated with a predetermined identifier uniquely identifying a predetermined external

   reproduction apparatus among a plurality of external reproduction apparatuses, control

   presentation of the program list to a user via a user interface, accept edits to the program

   list via the user interface, determine whether an identifier received by the circuitry via the

   data interface is the predetermined identifier, control transfer of the musical content data

   to the predetermined external reproduction apparatus via the data interface based on the

   program list when the received identifier is the predetermined identifier without receiving

   information on selection of the musical content data from the predetermined external

   reproduction apparatus, compare the program list with a second list of musical content data

   stored in the predetermined external reproduction apparatus, identify a piece of musical

   content data common to the program list and the second list based on the result of the

   comparison, and control transfer to the predetermined external reproduction apparatus of

   the musical content data that is in the program list and is not in the second list of musical

   content data based on the result of the comparison such that transfer of the identified piece

   of musical content data common to the program list and the second list is omitted. Upon

   information and belief, Amazon uses the Accused Instrumentalities, which are infringing

   systems, for its own internal non-testing business purposes, while testing the Accused

   Instrumentalities, and while providing technical support and repair services for the

   Accused Instrumentalities to Amazon’s customers.

          62.     On information and belief, Amazon has had knowledge of the ‘614 Patent

   since at least the filing of the original Complaint in this action, or shortly thereafter, and

   on information and belief, Amazon knew of the ‘614 Patent and knew of its infringement,




                                                33
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 34 of 73




   including by way of this lawsuit. By the time of trial, Amazon will have known and

   intended (since receiving such notice) that their continued actions would actively induce

   and contribute to the infringement of the claims of the ‘614 Patent.

          63.     On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the claims of the ‘614 Patent.

          64.     Amazon’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe the claims of the ‘614 Patent, knowing that when the Accused

   Instrumentalities are used in their ordinary and customary manner, such systems constitute

   infringing communication systems comprising: a memory configured to store musical

   content data and a plurality of program lists associated with the musical content data; a

   data interface configured to interface with an external reproduction apparatus; and circuitry

   configured to control playback of musical content data based on a program list so that the

   musical content data referenced in the program list is played back as a collection, the

   program list being associated with a predetermined identifier uniquely identifying a

   predetermined external reproduction apparatus among a plurality of external reproduction

   apparatuses, control presentation of the program list to a user via a user interface, accept

   edits to the program list via the user interface, determine whether an identifier received by

   the circuitry via the data interface is the predetermined identifier, control transfer of the

   musical content data to the predetermined external reproduction apparatus via the data

   interface based on the program list when the received identifier is the predetermined

   identifier without receiving information on selection of the musical content data from the




                                                34
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 35 of 73




   predetermined external reproduction apparatus, compare the program list with a second list

   of musical content data stored in the predetermined external reproduction apparatus,

   identify a piece of musical content data common to the program list and the second list

   based on the result of the comparison, and control transfer to the predetermined external

   reproduction apparatus of the musical content data that is in the program list and is not in

   the second list of musical content data based on the result of the comparison such that

   transfer of the identified piece of musical content data common to the program list and the

   second list is omitted. For example, Amazon explains to customers the benefits of using

   the Accused Instrumentalities, such as by touting their advantages communicating and

   sharing data among multiple devices:




   https://www.amazon.com/gp/help/customer/display.html?nodeId=201535240               Amazon

   also induces its customers to use the Accused Instrumentalities to infringe other claims of

   the ‘614 Patent. Amazon specifically intended and was aware that the normal and

   customary use of the Accused Instrumentalities on compatible systems would infringe the

   ‘614 Patent. Amazon performed the acts that constitute induced infringement, and would

   induce actual infringement, with the knowledge of the ‘614 Patent and with the knowledge,

   or willful blindness to the probability, that the induced acts would constitute infringement.




                                                35
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 36 of 73




   On information and belief, Amazon engaged in such inducement to promote the sales of

   the Accused Instrumentalities, e.g., through Amazon’s user manuals, product support,

   marketing materials, demonstrations, installation support, and training materials to actively

   induce the users of the accused products to infringe the ‘614 Patent. Accordingly, Amazon

   as induced and continues to induce end users of the accused products to use the accused

   products in their ordinary and customary way with compatible systems to make and/or use

   systems infringing the ‘614 Patent, knowing that such use of the Accused Instrumentalities

   with compatible systems will result in infringement of the ‘614 Patent. Accordingly,

   Amazon has been (since at least as of filing of the original complaint), and currently is,

   inducing infringement of the ‘614 Patent, in violation of 35 U.S.C. § 271(b).

          65.     Amazon has also infringed, and continues to infringe, claims of the ‘614

   patent by offering to commercially distribute, commercially distributing, making, and/or

   importing the Accused Instrumentalities, which are used in practicing the process, or using

   the systems, of the ‘614 patent, and constitute a material part of the invention. Amazon

   knows the components in the Accused Instrumentalities to be especially made or especially

   adapted for use in infringement of the ‘614 patent, not a staple article, and not a commodity

   of commerce suitable for substantial noninfringing use. For example, the ordinary way of

   using the Accused Instrumentalities infringes the patent claims, and as such, is especially

   adapted for use in infringement. Accordingly, Amazon has been, and currently is,

   contributorily infringing the ‘614 patent, in violation of 35 U.S.C. § 271(c).

          66.     The Accused Instrumentalities include “[a] communication apparatus

   comprising: a memory configured to store musical content data and a plurality of program

   lists associated with the musical content data.” For example, the Accused Instrumentalities




                                                36
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 37 of 73




   communicate and transfer a musical content data stored on one device (e.g. desktop

   computer, laptop computer, tablet, mobile smart phone, server with Amazon software) to

   another device (e.g. desktop computer, laptop computer, tablet, mobile smart phone, server

   with Amazon software), and they include memory that store musical content data:




                                              37
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 38 of 73




   https://www.amazon.com/gp/help/customer/display.html?nodeId=202059460




                                         38
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 39 of 73




          67.     The Accused Instrumentalities include       a data interface configured to

   interface with an external reproduction apparatus. For example, Amazon Music server

   interfaces with Amazon Music client (e.g., on a desktop, laptop, smart phone, tablet, etc.).




   https://www.amazon.com/gp/help/customer/display.html?nodeId=202059460

          68.     The Accused Instrumentalities further includes a circuitry configured to

   control playback of musical content data based on a program list so that the musical content

   data referenced in the program list is played back as a collection, the program list being

   associated with a predetermined identifier uniquely identifying a predetermined external


                                               39
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 40 of 73




   reproduction apparatus among a plurality of external reproduction apparatuses, control

   presentation of the program list to a user via a user interface, and accept edits to the program

   list via the user interface. For example, the Amazon Music client (e.g., on a desktop, laptop,

   smart phone, tablet, etc.) and Amazon Music server each includes a circuitry configured to

   control playback of musical content data based on a program list, which is associated with

   a predetermined identifier uniquely identifying a predetermined external reproduction

   apparatus (e.g., Amazon Music client or server). Amazon Music client and server each

   have circuitry configured to control presentation of the program list via user interface (e.g.,

   Web interface, interface via screen, etc.), and accepts edits to the program list.




    https://www.amazon.com/gp/help/customer/display.html?nodeId=201380010




                                                 40
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 41 of 73




                                     41
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 42 of 73




   https://www.amazon.com/gp/help/customer/display.html?nodeId=202059460

          69.     The Accused Instrumentalities further includes a circuitry configured to

   determine whether an identifier received by the circuitry via the data interface is the

   predetermined identifier. For example, Amazon Music client (e.g., on a desktop, laptop,

   smart phone, tablet, etc.) and Amazon Music server each determines whether an identifier

   received is the predetermined identifier identifying a predetermined external reproduction

   apparatus (e.g., an authorized device).




   https://www.amazon.com/gp/help/customer/display.html?nodeId=201379910




                                              42
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 43 of 73




   https://www.amazon.com/gp/help/customer/display.html?nodeId=201535240




   https://www.amazon.com/gp/help/customer/display.html?nodeId=201380010




   https://music.amazon.com/help?nodeId=G202196610

          70.    The Accused Instrumentalities further includes a circuitry configured to

   control transfer of the musical content data to the predetermined external reproduction



                                             43
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 44 of 73




   apparatus via the data interface based on the program list when the received identifier is

   the predetermined identifier without receiving information on selection of the musical

   content data from the predetermined external reproduction apparatus, compare the program

   list with a second list of musical content data stored in the predetermined external

   reproduction apparatus, identify a piece of musical content data common to the program

   list and the second list based on the result of the comparison, and control transfer to the

   predetermined external reproduction apparatus of the musical content data that is in the

   program list and is not in the second list of musical content data based on the result of the

   comparison such that transfer of the identified piece of musical content data common to

   the program list and the second list is omitted. For example, Amazon Music server and

   client each control transfer of musical content data to authorized devices, compares the

   program list (e.g., in Amazon Music server) with another list (e.g., in Amazon Music

   client), identifies a piece of musical content data that is common to both list, and transfer

   only the musical content data that is not common.




                                                44
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 45 of 73




   https://www.amazon.com/gp/help/customer/display.html?nodeId=201379890




   https://www.amazon.com/gp/help/customer/display.html?nodeId=202016420

          71.    Amazon also infringes other claims of the ‘614 Patent, directly and through

   inducing infringement and contributory infringement.


                                             45
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 46 of 73




           72.     By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ accused features, Amazon has injured Data Scape and is liable to Data

   Scape for infringement of the ‘614 Patent pursuant to 35 U.S.C. § 271.

           73.     As a result of Amazon’s infringement of the ‘614 Patent, Plaintiff Data

   Scape is entitled to monetary damages in an amount adequate to compensate for Amazon’s

   infringement, but in no event less than a reasonable royalty for the use made of the

   invention by Amazon, together with interest and costs as fixed by the Court.

                                    COUNT V
                      INFRINGEMENT OF U.S. PATENT NO. 9,380,112

           74.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.

           75.     Data Scape is the owner by assignment of United States Patent No.

   9,380,112 (“the ‘112 Patent”) entitled “Communication System And Its Method and

   Communication Apparatus And Its Method.” The ‘112 Patent was duly and legally issued

   by the United States Patent and Trademark Office on June 28, 2016. A true and correct

   copy of the ‘112 Patent is included as Exhibit E.

           76.     On information and belief, Amazon has offered for sale, sold and/or

   imported into the United States Amazon products and services that infringe the ‘112 patent,

   and continues to do so. By way of illustrative example, these infringing products and

   services include, without limitation, Amazon’s products and services, e.g., Amazon Prime

   Music, Amazon Music Unlimited, Amazon devices on which they operate (e.g., Fire, Echo,

   Kindle, Amazon servers, etc.), and all versions and variations thereof since the issuance of

   the ‘112 Patent (“Accused Instrumentalities”).



                                                46
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 47 of 73




          77.     On information and belief, Amazon has directly infringed and continues to

   infringe the ‘112 Patent, for example, by making, selling, offering for sale, and/or

   importing the Accused Instrumentalities, and through its own use and testing of the

   Accused Instrumentalities, which constitute communication apparatus of Claim 1 of the

   ‘112 Patent comprising: a memory configured to store a first list of musical content data; a

   data interface configured to detect a connection between the communication apparatus and

   the portable apparatus; and circuitry configured to edit the first list of musical content data

   based on input from a user without regard to the connection of the communication

   apparatus and the portable apparatus, compare the edited first list of musical content data

   with a list of musical content data stored in the portable apparatus, control transfer of

   selected musical content data stored in the communication apparatus to the portable

   apparatus via the data interface based on a result of the comparison after the connection of

   the communication apparatus and the portable apparatus is detected, and control playback

   of musical content data based on the edited first list of musical content data so that the

   musical content data referenced in the edited first list of musical content data is played back

   as a collection, the edited first list of musical content data being associated with an

   identifier stored in the communication apparatus that uniquely identifies the portable

   apparatus. Upon information and belief, Amazon uses the Accused Instrumentalities,

   which are infringing systems, for its own internal non-testing business purposes, while

   testing the Accused Instrumentalities, and while providing technical support and repair

   services for the Accused Instrumentalities to Amazon’s customers.

          78.     On information and belief, Amazon has had knowledge of the ‘112 Patent

   since at least the filing of the original Complaint in this action, or shortly thereafter, and




                                                 47
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 48 of 73




   on information and belief, Amazon knew of the ‘112 Patent and knew of its infringement,

   including by way of this lawsuit. By the time of trial, Amazon will have known and

   intended (since receiving such notice) that their continued actions would actively induce

   and contribute to the infringement of the claims of the ‘112 Patent.

          79.     On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the claims of the ‘112 Patent.

          80.     Amazon’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe the claims of the ‘112 Patent, knowing that when the Accused

   Instrumentalities are used in their ordinary and customary manner, such systems constitute

   infringing communication systems comprising: a memory configured to store a first list of

   musical content data; a data interface configured to detect a connection between the

   communication apparatus and the portable apparatus; and circuitry configured to edit the

   first list of musical content data based on input from a user without regard to the connection

   of the communication apparatus and the portable apparatus, compare the edited first list of

   musical content data with a list of musical content data stored in the portable apparatus,

   control transfer of selected musical content data stored in the communication apparatus to

   the portable apparatus via the data interface based on a result of the comparison after the

   connection of the communication apparatus and the portable apparatus is detected, and

   control playback of musical content data based on the edited first list of musical content

   data so that the musical content data referenced in the edited first list of musical content

   data is played back as a collection, the edited first list of musical content data being




                                                48
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 49 of 73




   associated with an identifier stored in the communication apparatus that uniquely identifies

   the portable apparatus. For example, Amazon explains to customers the benefits of using

   the Accused Instrumentalities, such as by touting their advantages communicating and

   sharing data among multiple devices:




   https://www.amazon.com/gp/help/customer/display.html?nodeId=201535240               Amazon

   also induces its customers to use the Accused Instrumentalities to infringe other claims of

   the ‘112 Patent. Amazon specifically intended and was aware that the normal and

   customary use of the Accused Instrumentalities on compatible systems would infringe the

   ‘112 Patent. Amazon performed the acts that constitute induced infringement, and would

   induce actual infringement, with the knowledge of the ‘112 Patent and with the knowledge,

   or willful blindness to the probability, that the induced acts would constitute infringement.

   On information and belief, Amazon engaged in such inducement to promote the sales of

   the Accused Instrumentalities, e.g., through Amazon’s user manuals, product support,

   marketing materials, demonstrations, installation support, and training materials to actively

   induce the users of the accused products to infringe the ‘112 Patent. Accordingly, Amazon

   as induced and continues to induce end users of the accused products to use the accused

   products in their ordinary and customary way with compatible systems to make and/or use

   systems infringing the ‘112 Patent, knowing that such use of the Accused Instrumentalities




                                                49
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 50 of 73




   with compatible systems will result in infringement of the ‘112 Patent. Accordingly,

   Amazon has been (since at least as of filing of the original complaint), and currently is,

   inducing infringement of the ‘112 Patent, in violation of 35 U.S.C. § 271(b).

          81.     Amazon has also infringed, and continues to infringe, claims of the ‘112

   patent by offering to commercially distribute, commercially distributing, making, and/or

   importing the Accused Instrumentalities, which are used in practicing the process, or using

   the systems, of the ‘112 patent, and constitute a material part of the invention. Amazon

   knows the components in the Accused Instrumentalities to be especially made or especially

   adapted for use in infringement of the ‘112 patent, not a staple article, and not a commodity

   of commerce suitable for substantial noninfringing use. For example, the ordinary way of

   using the Accused Instrumentalities infringes the patent claims, and as such, is especially

   adapted for use in infringement. Accordingly, Amazon has been, and currently is,

   contributorily infringing the ‘112 patent, in violation of 35 U.S.C. § 271(c).

          82.     The Accused Instrumentalities include “[a] communication apparatus

   configured to transfer data to a portable apparatus, the communication apparatus

   comprising: a memory configured to store a first list of musical content data.” For example,

   the Accused Instrumentalities communicate and transfer a musical content data stored on

   one device (e.g. desktop computer, laptop computer, tablet, mobile smart phone, server

   with Amazon software) to another device (e.g. desktop computer, laptop computer, tablet,

   mobile smart phone, server with Amazon software), and they include memory that store

   musical content data:




                                                50
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 51 of 73




         https://www.amazon.com/gp/help/customer/display.html?nodeId=202059460




                                         51
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 52 of 73




          83.     The Accused Instrumentalities include a data interface configured to detect

   a connection between the communication apparatus and the portable apparatus. For

   example, Amazon Music server interfaces with Amazon Music client (e.g., on a laptop,

   smart phone, tablet, etc.).




                                              52
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 53 of 73




          https://www.amazon.com/gp/help/customer/display.html?nodeId=202059460

          84.     The Accused Instrumentalities further includes a circuitry configured to edit

   the first list of musical content data based on input from a user without regard to the

   connection of the communication apparatus and the portable apparatus. For example,

   Amazon Music server allows edits to the list of musical content (e.g., via Web interface)

   based on input from a user without regard to the connection of the server and a portable

   apparatus (e.g., Amazon Music client on, e.g., smart phone, tablet, etc.).




                                               53
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 54 of 73




         https://www.amazon.com/gp/help/customer/display.html?nodeId=202059460




         https://www.amazon.com/gp/help/customer/display.html?nodeId=201380010




                                         54
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 55 of 73




                                     55
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 56 of 73




           85.     The Accused Instrumentalities further includes a circuitry configured to

   compare the edited first list of musical content data with a list of musical content data stored

   in the portable apparatus, control transfer of selected musical content data stored in the

   communication apparatus to the portable apparatus via the data interface based on a result

   of the comparison after the connection of the communication apparatus and the portable

   apparatus is detected, and control playback of musical content data based on the edited first

   list of musical content data so that the musical content data referenced in the edited first

   list of musical content data is played back as a collection, the edited first list of musical

   content data being associated with an identifier stored in the communication apparatus that

   uniquely identifies the portable apparatus. For example, Amazon Music server and client

   each control transfer of musical content data to authorized devices, compares the edited list

   (e.g., in Amazon Music server) with another list (e.g., in Amazon Music client), identifies

   a piece of musical content data that is common to both list, transfer only the musical content

   data that is not common, and controls playback of musical content data based on the edited

   list.




   https://www.amazon.com/gp/help/customer/display.html?nodeId=201379910




                                                 56
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 57 of 73




   https://www.amazon.com/gp/help/customer/display.html?nodeId=201535240




   https://www.amazon.com/gp/help/customer/display.html?nodeId=201380010




   https://music.amazon.com/help?nodeId=G202196610




                                         57
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 58 of 73




          https://www.amazon.com/gp/help/customer/display.html?nodeId=201379890




          https://www.amazon.com/gp/help/customer/display.html?nodeId=202016420

          86.    Amazon also infringes other claims of the ‘112 Patent, directly and through

   inducing infringement and contributory infringement.


                                             58
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 59 of 73




           87.     By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ accused features, Amazon has injured Data Scape and is liable to Data

   Scape for infringement of the ‘112 Patent pursuant to 35 U.S.C. § 271.

           88.     As a result of Amazon’s infringement of the ‘112 Patent, Plaintiff Data

   Scape is entitled to monetary damages in an amount adequate to compensate for Amazon’s

   infringement, but in no event less than a reasonable royalty for the use made of the

   invention by Amazon, together with interest and costs as fixed by the Court.

                                   COUNT VI
                      INFRINGEMENT OF U.S. PATENT NO. 7,239,469

           89.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.

           90.     Data Scape is the owner by assignment of United States Patent No.

   7,239,469 (“the ‘469 Patent”) entitled “Communication System And Its Method and

   Communication Apparatus And Its Method.” The ‘469 Patent was duly and legally issued

   by the United States Patent and Trademark Office on July 3, 2007. A true and correct copy

   of the ‘469 Patent is included as Exhibit F.

           91.     On information and belief, Amazon has offered for sale, sold and/or

   imported into the United States Amazon products and services that infringe the ‘469 patent,

   and continues to do so. By way of illustrative example, these infringing products and

   services include, without limitation, Amazon’s products and services, e.g., Amazon Kindle,

   Amazon Photo, Amazon Drive, Amazon Prime Music, Amazon Music Unlimited, Amazon

   devices on which they operate (e.g., Fire, Echo, Kindle, Amazon servers, etc.), and all




                                                  59
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 60 of 73




   versions and variations thereof since the issuance of the ‘469 Patent (“Accused

   Instrumentalities”).

          92.     On information and belief, Amazon has directly infringed and continues to

   infringe the ‘469 Patent, for example, by making, selling, offering for sale, and/or

   importing the Accused Instrumentalities, and through its own use and testing of the

   Accused Instrumentalities, which constitute a data recording apparatus of Claim 1 of the

   ‘469 Patent comprising: receiver configured to receive data from an external server having

   a first recording medium that stores data and first management data for managing the data;

   data recorder configured to record the data received by the receiver on a second recording

   medium; management data producer configured to produce second management data for

   managing data recorded on the second recording medium based on the first management

   data; data reader configured to read data from a third recording medium that stores data

   and third management data for managing the data; and controller configured to control the

   data recorder to record data read from the third recording medium when the third

   management data is not found within the second management data recorded on the second

   recording medium.        Upon information and belief, Amazon uses the Accused

   Instrumentalities, which are infringing systems, for its own internal non-testing business

   purposes, while testing the Accused Instrumentalities, and while providing technical

   support and repair services for the Accused Instrumentalities to Amazon’s customers.

          93.     On information and belief, Amazon has had knowledge of the ‘469 Patent

   since at least the filing of the original Complaint in this action, or shortly thereafter, and

   on information and belief, Amazon knew of the ‘469 Patent and knew of its infringement,

   including by way of this lawsuit. By the time of trial, Amazon will have known and




                                                60
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 61 of 73




   intended (since receiving such notice) that their continued actions would actively induce

   and contribute to the infringement of the claims of the ‘469 Patent.

          94.     On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the claims of the ‘469 Patent.

          95.     Amazon’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe the claims of the ‘469 Patent, knowing that when the Accused

   Instrumentalities are used in their ordinary and customary manner, such systems constitute

   infringing data recording apparatus comprising: receiver configured to receive data from

   an external server having a first recording medium that stores data and first management

   data for managing the data; data recorder configured to record the data received by the

   receiver on a second recording medium; management data producer configured to produce

   second management data for managing data recorded on the second recording medium

   based on the first management data; data reader configured to read data from a third

   recording medium that stores data and third management data for managing the data; and

   controller configured to control the data recorder to record data read from the third

   recording medium when the third management data is not found within the second

   management data recorded on the second recording medium. For example, Amazon

   explains to customers the benefits of using the Accused Instrumentalities, such as by

   touting their advantages communicating and sharing data among multiple devices:




                                               61
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 62 of 73




   https://www.amazon.com/gp/help/customer/display.html?nodeId=201535240               Amazon

   also induces its customers to use the Accused Instrumentalities to infringe other claims of

   the ‘469 Patent. Amazon specifically intended and was aware that the normal and

   customary use of the Accused Instrumentalities on compatible systems would infringe the

   ‘469 Patent. Amazon performed the acts that constitute induced infringement, and would

   induce actual infringement, with the knowledge of the ‘469 Patent and with the knowledge,

   or willful blindness to the probability, that the induced acts would constitute infringement.

   On information and belief, Amazon engaged in such inducement to promote the sales of

   the Accused Instrumentalities, e.g., through Amazon’s user manuals, product support,

   marketing materials, demonstrations, installation support, and training materials to actively

   induce the users of the accused products to infringe the ‘469 Patent. Accordingly, Amazon

   as induced and continues to induce end users of the accused products to use the accused

   products in their ordinary and customary way with compatible systems to make and/or use

   systems infringing the ‘469 Patent, knowing that such use of the Accused Instrumentalities

   with compatible systems will result in infringement of the ‘469 Patent. Accordingly,

   Amazon has been (since at least as of filing of the original complaint), and currently is,

   inducing infringement of the ‘469 Patent, in violation of 35 U.S.C. § 271(b).




                                                62
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 63 of 73




          96.     Amazon has also infringed, and continues to infringe, claims of the ‘469

   patent by offering to commercially distribute, commercially distributing, making, and/or

   importing the Accused Instrumentalities, which are used in practicing the process, or using

   the systems, of the ‘469 patent, and constitute a material part of the invention. Amazon

   knows the components in the Accused Instrumentalities to be especially made or especially

   adapted for use in infringement of the ‘469 patent, not a staple article, and not a commodity

   of commerce suitable for substantial noninfringing use. For example, the ordinary way of

   using the Accused Instrumentalities infringes the patent claims, and as such, is especially

   adapted for use in infringement. Accordingly, Amazon has been, and currently is,

   contributorily infringing the ‘469 patent, in violation of 35 U.S.C. § 271(c).

          97.     The Accused Instrumentalities include “[a] data recording apparatus

   comprising: receiver configured to receive data from an external server having a first

   recording medium that stores data and first management data for managing the data,” “data

   recorder configured to record the data received by the receiver on a second recording

   medium,” and “management data producer configured to produce second management data

   for managing data recorded on the second recording medium based on the first

   management data.” For example, the Accused Instrumentalities communicate and transfer

   a musical content data stored on one device (e.g. desktop computer, laptop computer, tablet,

   mobile smart phone, server with Amazon software) to multiple other devices (e.g. desktop

   computer, laptop computer, tablet, mobile smart phone, server with Amazon software). For

   example, a first Amazon Music client includes a receiver configured to receive data from

   an Amazon Music server having the first recording medium that store data and the first

   management data, and the first Amazon Music client is configured to record data received




                                                63
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 64 of 73




   onto a second recording medium. As another example, the first Amazon Music client

   includes a management data producer configured to produce second management data for

   managing data recorded on the client based on the management data on the Amazon Music

   server.




                                            64
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 65 of 73




         https://www.amazon.com/gp/help/customer/display.html?nodeId=202059460




                                         65
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 66 of 73




          98.     The Accused Instrumentalities include a data reader configured to read data

   from a third recording medium that stores data and third management data for managing

   the data; and controller configured to control the data recorder to record data read from the

   third recording medium when the third management data is not found within the second

   management data recorded on the second recording medium. For example, Amazon Music

   server interfaces with multiple Amazon Music client (e.g., on a laptop, smart phone, tablet,

   etc.). As another example, the Amazon Music server includes the data reader configured

   to read data from a second Amazon Music client, which includes the third recording

   medium that stores data and third management data. The first Amazon Music client and

   the Amazon Music server each includes a controller configured to control the data recorder

   in the first client to record data read from the second client (which includes a third recording

   medium) when the third management data is not found within the second management data

   recorded on the second recording medium (of the first client).




   https://www.amazon.com/gp/help/customer/display.html?nodeId=202059460



                                                 66
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 67 of 73




            https://www.amazon.com/gp/help/customer/display.html?nodeId=201380010




                                        67
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 68 of 73




         https://www.amazon.com/gp/help/customer/display.html?nodeId=202059460



                                         68
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 69 of 73




         https://www.amazon.com/gp/help/customer/display.html?nodeId=201379910




         https://www.amazon.com/gp/help/customer/display.html?nodeId=201535240




         https://www.amazon.com/gp/help/customer/display.html?nodeId=201380010




                                         69
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 70 of 73




         https://music.amazon.com/help?nodeId=G202196610




         https://www.amazon.com/gp/help/customer/display.html?nodeId=201379890




                                         70
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 71 of 73




          https://www.amazon.com/gp/help/customer/display.html?nodeId=202016420

          99.    Amazon also infringes other claims of the ‘469 Patent, directly and through

   inducing infringement and contributory infringement.

          100.   By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ accused features, Amazon has injured Data Scape and is liable to Data

   Scape for infringement of the ‘469 Patent pursuant to 35 U.S.C. § 271.

          101.   As a result of Amazon’s infringement of the ‘469 Patent, Plaintiff Data

   Scape is entitled to monetary damages in an amount adequate to compensate for Amazon’s

   infringement, but in no event less than a reasonable royalty for the use made of the

   invention by Amazon, together with interest and costs as fixed by the Court.




                                              71
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 72 of 73




                                     PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:

           a.      A judgment in favor of Plaintiff that Amazon has infringed, either literally

   and/or under the doctrine of equivalents, the ’929 Patent, the ’537 Patent, the ’581 Patent,

   the ‘614 Patent, the ‘112 Patent, and the ’469 Patent (collectively, “asserted patents”);

           b.      A permanent injunction prohibiting Amazon from further acts of

   infringement of the asserted patents;

           c.      A judgment and order requiring Amazon to pay Plaintiff its damages, costs,

   expenses, and prejudgment and post-judgment interest for its infringement of the asserted

   patents, as provided under 35 U.S.C. § 284;

           d.      A judgment and order requiring Amazon to provide an accounting and to

   pay supplemental damages to Data Scape, including without limitation, prejudgment and

   post-judgment interest;

           e.      A judgment and order finding that this is an exceptional case within the

   meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against

   Amazon; and

           f.      Any and all other relief as the Court may deem appropriate and just under

   the circumstances.

                                 DEMAND FOR JURY TRIAL

           Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

   jury of any issues so triable by right.

    Dated: January 9, 2019
                                                      Respectfully Submitted,

                                                      /s/ Eric B. Fenster



                                                 72
Case 1:19-cv-00056-STV Document 1 Filed 01/09/19 USDC Colorado Page 73 of 73




                                          Eric B. Fenster
                                          Eric B. Fenster, LLC
                                          P.O. Box 44011
                                          Denver, CO 80201
                                          Telephone: 720-943-3739
                                          FAX: 720-255-0377
                                          Email: eric@fensterlaw.net
                                          Attorney for Plaintiff

                                          RUSS AUGUST & KABAT
                                          12424 Wilshire Blvd., 12th Floor,
                                          Los Angeles, CA 90025
                                          Telephone: 310-979-8251

                                          Marc A. Fenster (CA SBN 181067)
                                          Email: mfenster@raklaw.com
                                          Reza Mirzaie (CA SBN 246953)
                                          Email: rmirzaie@raklaw.com
                                          Brian D. Ledahl (CA SBN 186579)
                                          Email: bledahl@raklaw.com
                                          Paul Kroeger (CA SBN 229074)
                                          Email: pkroeger@raklaw.com
                                          C. Jay Chung (CA SBN 252794)
                                          Email: jchung@raklaw.com

                                          Attorneys for Plaintiff
                                          DATA SCAPE LIMITED




                                     73
